Exhibit 10ff
EXECUTION VERSION
 
Sale Agreement
by and between
Greif Packaging LLC,
and each other entity from time to time party hereto as an Originator,
as Originators
and
Greif Receivables Funding LLC,
as the SPV
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
SECTION 1.1 Definitions
    1  
SECTION 1.2 Other Terms
    4  
SECTION 1.3 Computation of Time Periods
    4  
ARTICLE II SALE AND PURCHASE OF RECEIVABLES
    5  
SECTION 2.1 Sale
    5  
SECTION 2.2 Intent of the Parties; Grant of Security Interest
    5  
SECTION 2.3 No Recourse
    6  
SECTION 2.4 No Assumption of Obligations
    6  
SECTION 2.5 UCC Filing
    6  
ARTICLE III CONSIDERATION AND PAYMENT
    6  
SECTION 3.1 Purchase Price
    6  
SECTION 3.2 Subordination
    7  
ARTICLE IV ADMINISTRATION AND COLLECTION
    8  
SECTION 4.1 Servicing of Receivables
    8  
SECTION 4.2 Deemed Collections
    8  
SECTION 4.3 Actions Evidencing Purchases
    9  
ARTICLE V REPRESENTATIONS AND WARRANTIES
    10  
SECTION 5.1 Mutual Representations and Warranties
    10  
SECTION 5.2 Originators’ Additional Representations and Warranties
    11  
SECTION 5.3 Notice of Breach
    14  
ARTICLE VI COVENANTS
    14  
SECTION 6.1 Mutual Covenants
    14  
SECTION 6.2 Affirmative Covenants of the Originator
    15  
SECTION 6.3 Negative Covenants of the Originator
    17  
ARTICLE VII TERM AND TERMINATION
    18  
SECTION 7.1 Term
    18  
SECTION 7.2 Effect of Purchase Termination Date
    19  
ARTICLE VIII INDEMNIFICATION
    19  
SECTION 8.1 Indemnities by the Originator
    19  

-i-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
ARTICLE IX MISCELLANEOUS PROVISIONS
    21  
SECTION 9.1    Waivers; Amendments
    21  
SECTION 9.2    Notices
    22  
SECTION 9.3    Governing Law
    22  
SECTION 9.4    Integration
    22  
SECTION 9.5    Severability of Provisions
    22  
SECTION 9.6    Counterparts; Facsimile Delivery
    22  
SECTION 9.7    Successors and Assigns; Binding Effect
    22  
SECTION 9.8    Costs, Expenses and Taxes
    22  
SECTION 9.9    No Proceedings; Limited Recourse
    23  
SECTION 9.10  Further Assurances
    23  

     
SCHEDULES
   
Schedule I
  Originator Information
Schedule II
  Blocked Account Banks and Account Information
Schedule III
  Perfection Representations, Warranties and Covenants
Schedule IV
  List of Obligors of Retained Receivables

-ii-

 



--------------------------------------------------------------------------------



 



SALE AGREEMENT
     This SALE AGREEMENT, dated as of December 8, 2008 (this “Agreement”), by
and between GREIF PACKAGING LLC, a Delaware limited liability company (“GP”),
and each other entity from time to time party hereto as an Originator (each, an
“Originator” and collectively, the “Originators”), and GREIF RECEIVABLES FUNDING
LLC, a Delaware limited liability company (the “SPV”). The parties hereto agree
as follows:
WITNESSETH:
     WHEREAS, in the ordinary course of its business, the Originators acquire
and originate, from time to time, Receivables and related rights arising
pursuant to certain Contracts between the Originators and various Obligors;
     WHEREAS, Grief, Inc. (“Greif”) owns all of the outstanding membership
interests of the SPV;
     WHEREAS, the Originators wish to sell, contribute or otherwise convey
certain Conveyed Receivables and Related Assets to the SPV, from time to time,
and the SPV is willing to purchase or otherwise acquire Receivables and Related
Assets from the Originators, on the terms and subject to the conditions set
forth herein;
     WHEREAS, the Originators and the SPV intend the conveyances effected
hereunder to be true sales or contributions, as the case may be, of Conveyed
Receivables and Related Assets (including all of the Originators’ rights, titles
and interests in and to any related Contracts) by the Originators to the SPV,
providing the SPV with the full benefits of ownership of the Conveyed
Receivables and Related Assets, and the Originators and the SPV do not intend
the conveyances effected hereunder to be characterized as loans from the SPV to
the Originators;
     WHEREAS, the Originators and the SPV acknowledge that a lien and security
interest in the Conveyed Receivables and certain of the Related Assets sold,
contributed or otherwise conveyed by the Originators to the SPV hereunder will
be granted and assigned by the SPV pursuant to the Second Tier Agreement (as
hereinafter defined) and the related Transaction Documents to Bank of America,
National Association, as Agent, on behalf of the Secured Parties;
     NOW, THEREFORE, in consideration of the foregoing, other good and valuable
consideration, and the mutual terms and covenants contained herein, the parties
hereto agree as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1 Definitions. All capitalized terms used herein shall have the
meanings specified herein or, if not so specified, the meaning specified in, or
incorporated by reference into, the Second Tier Agreement (all such meanings to
be equally applicable to the singular and plural forms of the terms defined). As
used in this Agreement, the following terms shall have the following meanings:



 



--------------------------------------------------------------------------------



 



     “Asset Purchase Price” is defined in Section 3.1(a).
     “Conveyed Receivable” shall mean each Receivable sold by an Originator to
the SPV in accordance with Section 2.1.
     “Deferred Purchase Price” is defined in Section 3.1(b).
     “Initial Purchase” is defined in Section 2.1(a).
     “Initial Purchase Date” shall mean the Closing Date or such later date as
the parties hereto shall agree.
     “Minimum Capital Test” shall mean a test that is satisfied on any day when
(a) the Aggregate Unpaid Balance minus (b) the Net Investment minus (c) the then
outstanding aggregate Deferred Purchase Price is equal to or greater than
$5,000,000.
     “Originator Indemnified Amounts” is defined in Section 8.1.
     “Originator Indemnified Parties” is defined in Section 8.1.
     “Originators” shall have the meaning set forth in the Preamble hereto.
     “Permitted Payments” is defined in Section 3.2(b).
     “Purchase” shall mean, as the context may require, the Initial Purchase or
a Subsequent Purchase.
     “Purchase Date” shall mean the Initial Purchase Date or a Subsequent
Purchase Date, as the context may require.
     “Purchase Termination Date” is defined in Section 7.1.
     “Related Assets” shall mean, with respect to each Receivable:
     (A) any Returned Goods and documentation or title evidencing the shipment
or storage of any goods relating to any sale giving rise to such Receivable;
     (B) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the related Contract or otherwise, together with all financing
statements and other filings authorized by an Obligor relating thereto;
     (C) all guarantees, indemnities, warranties, letters of credit, insurance
policies and proceeds and premium refunds thereof and other agreements or
arrangements of any kind from time to time supporting or securing payment of
such Receivable, whether pursuant to the Contract related to such Receivable or
otherwise;



2



--------------------------------------------------------------------------------



 



     (D) all records, instruments, documents and other agreements (including any
Contract with respect thereto) related to such Receivable;
     (E) all Collections with respect to such Receivable; and
     (F) all proceeds of the foregoing.
     “Retained Receivable” shall mean a Receivable owed by any of the Obligors
listed on Schedule IV hereto.
     “Returned Goods” means all right, title and interest of any Originator in
and to returned, repossessed or foreclosed goods and/or merchandise the sale of
which gave rise to a Receivable.
     “Second Tier Agreement” means the Transfer and Administration Agreement,
dated as of December 8, 2008, by and among the SPV, the Originators, GP, as
initial Servicer, YC SUSI Trust, as a Conduit Investor and Uncommitted Investor,
Bank of America, National Association, as the Agent, a Managing Agent, an
Administrator and a Committed Investor, and the various Investor Groups,
Managing Agents and Administrators from time to time parties thereto.
     “Senior Obligations” means all Aggregate Unpaids which may now or hereafter
be owing by the SPV to the Agent and the other Secured Parties.
“Solvent” means “Solvent” means, with respect to any Person at any time, a
condition under which:
          (i) the fair value and present fair saleable value of such Person’s
total assets is, on the date of determination, greater than such Person’s total
liabilities (including contingent and unliquidated liabilities) at such time;
          (ii) such Person is and shall continue to be able to pay all of its
liabilities as such liabilities mature; and
          (iii) such Person does not have unreasonably small capital with which
to engage in its current and in its anticipated business.
For purposes of this definition:
          (A) the amount of a Person’s contingent or unliquidated liabilities at
any time shall be that amount which, in light of all the facts and circumstances
then existing, represents the amount which can reasonably be expected to become
an actual or matured liability;
          (B) the “fair value” of an asset shall be the amount which may be
realized within a reasonable time either through collection or sale of such
asset at its regular market value;
          (C) the “regular market value” of an asset shall be the amount which a
capable and diligent business person could obtain for such asset from an
interested buyer who is willing to purchase such asset under ordinary selling
conditions; and

3



--------------------------------------------------------------------------------



 



     (D) the “present fair saleable value” of an asset means the amount which
can be obtained if such asset is sold with reasonable promptness in an arm’s
length transaction in an existing and not theoretical market.
     “SPV” shall have the meaning set forth in the Preamble hereto.
     “Subordinated Obligations” means all obligations which may now or hereafter
be owing by the SPV to each Originator and its successors or assigns (including
the obligation to pay the purchase price of any Receivable and interest
thereon).
     “Subsequent Purchase” shall mean each Purchase other than the Initial
Purchase.
     “Subsequent Purchase Date” shall mean the date of any Subsequent Purchase.
     SECTION 1.2 Other Terms. All terms defined directly or by incorporation
herein shall have the defined meanings when used in any certificate or other
document delivered pursuant thereto unless otherwise defined therein. For
purposes of this Agreement and all such certificates and other documents, unless
the context otherwise requires: (a) accounting terms not otherwise defined
herein, and accounting terms partly defined herein to the extent not defined,
shall have the respective meanings given to them under, and shall be construed
in accordance with, GAAP; (b) terms used in Article 9 of the UCC in the State of
New York, and not specifically defined herein, are used herein as defined in
such Article 9; (c) references to any amount as on deposit or outstanding on any
particular date means such amount at the close of business on such day; (d) the
words “hereof,” “herein” and “hereunder” and words of similar import refer to
this Agreement (or the certificate or other document in which they are used) as
a whole and not to any particular provision of this Agreement (or such
certificate or document); (e) references to any Section, Schedule or Exhibit are
references to Sections, Schedules and Exhibits in or to this Agreement (or the
certificate or other document in which the reference is made) and references to
any paragraph, subsection, clause or other subdivision within any Section or
definition refer to such paragraph, subsection, clause or other subdivision of
such Section or definition; (f) the term “including” means “including without
limitation”; (g) references to any law or regulation refer to that law or
regulation as amended from time to time and include any successor law or
regulation; (h) references to any agreement refer to that agreement as from time
to time amended or supplemented or as the terms of such agreement are waived or
modified in accordance with its terms; (i) references to any Person include that
Person’s successors and assigns; (j) headings are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof; and (k) each reference to “Originator” herein refers severally to each
of the Originators as to itself and the Receivables and Related Assets owned by
it from time to time. Notwithstanding the foregoing, the term “Related Assets”
as used herein excludes the SPV’s rights under this Agreement.
     SECTION 1.3 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

4



--------------------------------------------------------------------------------



 



ARTICLE II
SALE AND PURCHASE OF RECEIVABLES
     SECTION 2.1 Sale. (a) On the terms and subject to the conditions set forth
herein, each of the Originators hereby sells to the SPV on the Initial Purchase
Date, and the SPV hereby purchases from each of the Originators on the Initial
Purchase Date, all of each Originator’s right, title and interest, in, to and
under each and every Receivable (other than any Retained Receivable) existing at
the opening of each Originator’s business on the Initial Purchase Date, together
with all other Related Assets and all proceeds thereof, whether such Related
Assets or proceeds relating thereto exist at such time or arise or are acquired
thereafter. The foregoing purchase and sale are herein sometimes collectively
called the “Initial Purchase”.
     (b) On the terms and subject to the conditions set forth herein, each of
the Originators hereby sells to the SPV effective as of each Subsequent Purchase
Date, and the SPV hereby purchases from each of the Originators effective as of
each Subsequent Purchase Date, each Receivable (other than any Retained
Receivable), together with all Related Assets and all proceeds thereof, whether
such Related Assets or proceeds relating thereto exist at such time or arise or
are acquired thereafter, arising after the Initial Purchase Date and through and
including the Termination Date, provided that notwithstanding the foregoing, no
Originator shall have an obligation to sell to the SPV any Receivable or Related
Assets under this Agreement if immediately prior thereto SPV is not solvent.
     SECTION 2.2 Intent of the Parties; Grant of Security Interest. (a) The
Originators and the SPV intend that the sale, assignment and transfer of the
Conveyed Receivables and Related Assets to the SPV hereunder shall be treated as
a sale for all purposes, other than federal and state income tax purposes. If
notwithstanding the intent of the parties, the sale, assignment and transfer of
the Conveyed Receivables and Related Assets to the SPV is not treated as a sale
for all purposes, other than federal and state income tax purposes, then
(i) this Agreement also is intended by the parties to be, and hereby is, a
security agreement within the meaning of the UCC, and (ii) the sale, assignment
and transfer of the Conveyed Receivables and Related Assets provided for in this
Agreement shall be treated as the grant of, and the Originators hereby grant to
the SPV, a security interest in the Conveyed Receivables and Related Assets to
secure the payment and performance of the Originators’ obligations to the SPV
hereunder and under the other Transaction Documents or as may be determined in
connection therewith by applicable Law. The Originators and the SPV shall, to
the extent consistent with this Agreement, take such actions as may be necessary
to ensure that, if this Agreement were deemed to create a security interest in,
and not to constitute a sale of, the Conveyed Receivables and Related Assets,
such security interest would be deemed to be a perfected security interest in
favor of the SPV under applicable Law and shall be maintained as such throughout
the term of this Agreement.
     (b) The Originators hereby grant to the SPV a security interest in the
Blocked Accounts as additional collateral to secure the payment and performance
of the Originators’ obligations to the SPV hereunder and under the other
Transaction Documents or as may be determined in connection therewith by
applicable Law, and shall take such actions as may be necessary to ensure that
such security interest would be deemed to be a perfected security interest in
favor of the SPV under applicable Law and shall be maintained as such throughout
the term of this Agreement.

5



--------------------------------------------------------------------------------



 



     SECTION 2.3 No Recourse. Except as specifically provided in this Agreement,
the purchase and sale of the Conveyed Receivables and Related Assets under this
Agreement shall be without recourse to any Originator.
     SECTION 2.4 No Assumption of Obligations. The SPV shall not have any
obligation or liability with respect to any Conveyed Receivables, Contracts or
other Related Assets, nor shall the SPV have any obligation or liability to any
Obligor or other customer or client of any Originator (including without
limitation any obligation to perform any of the obligations of any Originator
under any Conveyed Receivables, Contracts or other Related Assets).
     SECTION 2.5 UCC Filing. The Originators shall record and file, at their own
expense, any financing statements (and continuation statements with respect to
such financing statements when applicable) with respect to the Conveyed
Receivables and the Related Assets then existing and thereafter created (and, in
any case, conveyed to the SPV hereunder) for the transfer and grant, as
applicable, of accounts, equipment, instruments, chattel paper and general
intangibles (as defined in the UCC) meeting the requirements of applicable state
law in such manner and in such jurisdictions as are reasonably requested by the
SPV or any Managing Agent and necessary to perfect the transfer and assignment
of such Conveyed Receivables and Related Assets to the SPV (and to the Agent
(for the benefit of the Secured Parties) as assignee thereof). The Originators
have delivered or shall, within two (2) Business Days following the Purchase
Date of any Conveyed Receivable, deliver a file-stamped copy of such financing
statements to the SPV and the Agent, and have taken, or shall take, at the
Originators’ own expense, all other steps as are necessary under applicable Law
(including the filing of any additional financing statements in connection with
any Subsequent Purchase) to perfect such transfers and assignments and has
delivered to the SPV and the Agent, or shall deliver, confirmation of such steps
including any assignments, as are necessary or are reasonably requested by the
SPV or any Managing Agent. The Originators hereby authorize the Servicer to file
such financing statements or take such other action described in this Section
2.5 on behalf of the Originators, at the Originators’ expense.
     Each Originator further agrees, at its own expense, with respect to the
Conveyed Receivables and Related Assets conveyed by it to the SPV hereunder, on
or prior to each Purchase Date, to indicate on its computer files that such
Conveyed Receivables and Related Assets have been conveyed pursuant to this
Agreement. Each Conveyed Receivable and Related Asset purchased hereunder shall
be included in and become part of the Records.
ARTICLE III
CONSIDERATION AND PAYMENT
     SECTION 3.1 Purchase Price.
     (a) The SPV hereby agrees to pay each Originator with respect to any
Conveyed Receivables and the Related Assets purchased by the SPV from such
Originator on each Purchase Date a purchase price (in each case, the “Asset
Purchase Price”) equal to the fair market value of all such Conveyed Receivables
and Related Assets then being sold by such Originator to the SPV on such
Purchase Date.

6



--------------------------------------------------------------------------------



 



     (b) The SPV shall pay each Originator the Asset Purchase Price with respect
to each Conveyed Receivable and Related Assets sold by such Originator to the
SPV on the applicable Purchase Date by transfer of funds, to the extent that the
SPV has funds available for that purpose after (i) satisfying the SPV’s current
obligations under the Second Tier Agreement and (ii) taking into account the
proceeds that the SPV expects to receive from the Investors pursuant to the
Second Tier Agreement on such Purchase Date. To the extent that such funds are
insufficient, then at the election of such Originator, either (x) the remaining
Conveyed Receivables and Related Assets shall be deemed to have been transferred
by such Originator to the SPV as a capital contribution, in return for an
increase in the value of the membership interests of the SPV held by such
Originator or (y) if the Minimum Capital Test is satisfied and the applicable
Originator so elects, by notice to the Agent, the remainder of the Asset
Purchase Price shall be deferred (the “Deferred Purchase Price”) and shall be
paid by the SPV from time to time when the SPV has funds that are not otherwise
needed to satisfy the SPV’s obligations under the Second Tier Agreement (to the
extent then due and payable), to pay for new Conveyed Receivables and Related
Assets or to pay interest pursuant to subsection 3.1(d); provided, that the
remainder of the Asset Purchase Price shall in any event be payable not later
than one (1) year after the Final Payout Date.
     (c) All Conveyed Receivables and Related Assets, if any, that have been
conveyed hereunder by way of capital contribution by an Originator shall be
administered and otherwise treated hereunder in the same way as Conveyed
Receivables and Related Assets that have been conveyed by way of sale.
     (d) The SPV shall pay interest on the aggregate Deferred Purchase Price
outstanding from time to time under this Agreement at a variable rate per annum
equal to the rate of interest publicly announced from time to time by Bank of
America as its “prime rate”. Such interest shall be computed on the basis of the
actual number of days elapsed and a 360 day year and shall be paid on each
Settlement Date, to the extent the SPV has available funds that are not needed
to satisfy the SPV’s obligations under the Second Tier Agreement (to the extent
then due and payable) or to pay for new Conveyed Receivables and Related Assets.
     SECTION 3.2 Subordination.
     (a) The payment and performance of the Subordinated Obligations is hereby
subordinated to the Senior Obligations and, except as set forth in this
Section 3.2, the Originators will not ask, demand, sue for, take or receive from
the SPV, by setoff or in any other manner, the whole or any part of any
Subordinated Obligations, unless and until the Senior Obligations shall have
been fully paid and satisfied (the temporary reduction of outstanding Senior
Obligations not being deemed to constitute full payment or satisfaction
thereof).
     (b) Notwithstanding clause (a) above and subject to clauses (c) and (e)
below, the SPV may pay the purchase price for the Conveyed Receivables and
Related Assets, interest thereon and other Restricted Payments as provided in
Section 3.1 from funds available in accordance with Section 2.14 of the Second
Tier Agreement (all such payments being herein called “Permitted Payments”).

7



--------------------------------------------------------------------------------



 



     (c) Prior to payment in full of the Senior Obligations, the Originators
shall have no right to sue for, or otherwise exercise any remedies with respect
to, any Permitted Payment, or otherwise take any action against the SPV or the
SPV’s property with respect to any Permitted Payment.
     (d) Should any payment or distribution be received by any Originator upon
or with respect to the Subordinated Obligations (other than Permitted Payments)
prior to the satisfaction of all of the Senior Obligations, such Originator
shall receive and hold the same in trust, as trustee, for the benefit of the
holders of Senior Obligations, and shall forthwith deliver the same to the Agent
(in the form received, except where endorsement or assignment by the Originators
is necessary), for application to the Senior Obligations, whether or not then
due.
     (e) In the event of any Event of Bankruptcy with respect to the SPV,
(i) the Originators shall promptly file a claim or claims, in the form required
in such Event of Bankruptcy, for the full outstanding amount of the Subordinated
Obligations, and shall use commercially reasonable efforts to cause such claim
or claims to be approved and all payments or other distributions in respect
thereof to be made directly to the Agent (for the benefit of the holders of
Senior Obligations) until all Senior Obligations shall have been paid and
performed in full and in cash, and (ii) the Originators shall not be subrogated
to the rights of any such holder to receive payments or distributions from the
SPV until one (1) year and one (1) day after payment in full and in cash of all
Senior Obligations.
     (f) If at any time any payment (in whole or in part) made with respect to
any Senior Obligation is rescinded or must be restored or returned (whether in
connection with any Event of Bankruptcy or otherwise), the subordination
provisions contained in this Section 3.2 shall continue to be effective or shall
be reinstated, as the case may be, as though such payment had not been made.
     (g) The subordination provisions contained in this Section 3.2 shall not be
impaired by amendment or modification to the Transaction Documents or any lack
of diligence in the enforcement, collection or protection of, or realization on,
the Senior Obligations or any security therefor.
ARTICLE IV
ADMINISTRATION AND COLLECTION
     SECTION 4.1 Servicing of Receivables. Notwithstanding the sale of Conveyed
Receivables pursuant to this Agreement, GP, for so long as it acts as Servicer
under the Second Tier Agreement, shall continue to be responsible for the
servicing, administration and collection of the Conveyed Receivables, all on the
terms set out in (and subject to any rights to terminate the initial Servicer as
servicer pursuant to) the Second Tier Agreement.
     SECTION 4.2 Deemed Collections.
     (a) If on any day the Unpaid Balance of an Eligible Receivable is reduced
(but not cancelled) as a result of any Dilution, the applicable Originator(s)
shall be deemed to have received on such day a Collection of such Receivable in
the amount of such reduction. If on any

8



--------------------------------------------------------------------------------



 



day an Eligible Receivable is canceled as a result of any Dilution, the
applicable Originator(s) shall be deemed to have received on such day a
Collection of such Receivable in the amount of the Unpaid Balance (as determined
immediately prior to such Dilution) of such Eligible Receivable.
     (b) If on any day any representation or warranty of an Originator set forth
in Section 5.1(d), or Sections 5.2(a) or (h) with respect to any Eligible
Receivable (whether on or after the date of transfer thereof to the SPV as
contemplated hereunder) is determined to be incorrect as of such time when such
representation or warranty was made or confirmed, such Originator shall be
deemed to have received on such day a Collection of such Eligible Receivable in
an amount equal to its Unpaid Balance.
     (c) Not later than the second Business Day following any deemed Collection
under Section 4.2(a) or (b), such Originator(s) shall pay to the SPV an amount
equal to such deemed Collection, and such amount shall be paid by the SPV as a
Collection in accordance with Section 2.12 of the Second Tier Agreement.
     (d) To the extent that the SPV subsequently receives actual Collections
with respect to any deemed Collections with respect to any Receivable referenced
in Section 4.2(a) or (b) above, the SPV shall pay such Originator an amount
equal to the amount so collected, such amount to be payable in the same manner
and priority as the Deferred Purchase Price.
     SECTION 4.3 Actions Evidencing Purchases. (a) On or prior to the Initial
Purchase Date, each Originator shall mark its master data processing records
evidencing Receivables with a legend, reasonably acceptable to the SPV,
evidencing that the Conveyed Receivables have been sold in accordance with this
Agreement. In addition, each Originator agrees that from time to time, at its
expense, it shall promptly execute and deliver all further instruments and
documents, and take all further action, that the SPV or its assignee may
reasonably request in order to perfect, protect or more fully evidence the
purchases hereunder, or to enable the SPV or its assigns to exercise or enforce
any of their respective rights with respect to the Conveyed Receivables and
Related Assets. Without limiting the generality of the foregoing, each
Originator shall, upon the request of the SPV or its designee; (i) execute and
file such financing or continuation statements, or amendments thereto or
assignments thereof, and such other instruments or notices, as may be necessary
or appropriate and (ii) mark conspicuously each Contract evidencing each
Retained Receivable with a legend, acceptable to the SPV, evidencing that the
related Retained Receivables have not been sold in accordance with this
Agreement.
     (b) Each Originator hereby authorizes the SPV or its designee to (i) file
one or more financing or continuation statements, and amendments thereto and
assignments thereof, relative to all or any of the Conveyed Receivables and
Related Assets now existing or hereafter arising in the name of such Originator
and (ii) to the extent permitted by the Second Tier Agreement, notify Obligors
of the assignment of the Conveyed Receivables and Related Assets.
     (c) Without limiting the generality of Section 4.3(a), each Originator
shall, not earlier than six (6) months and not later than three (3) months prior
to the fifth (5th) anniversary of the date of filing of the financing statements
filed in connection with the Closing Date or any other financing statement filed
pursuant to this Agreement, if the Final Payout Date shall not have

9



--------------------------------------------------------------------------------



 



occurred: (i) execute and deliver and file or cause to be filed appropriate
continuation statements; and (ii) deliver or cause to be delivered to the Agent
an opinion of counsel for such Originator in form and substance and delivered by
counsel reasonably satisfactory to the SPV, confirming and updating the opinion
delivered in connection with the Initial Purchase Date relating to the validity,
perfection and priority of the SPV’s interests in the Conveyed Receivables.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     SECTION 5.1 Mutual Representations and Warranties. Each Originator and the
SPV represents and warrants to the other, as to itself only, that, on the
Initial Purchase Date and on each Subsequent Purchase Date:
     (a) Corporate Existence and Power. It (i) is validly existing and in good
standing under the laws of its jurisdiction of formation, (ii) was duly
organized, (iii) has all corporate or limited liability company power and all
licenses, authorizations, consents and approvals of all Official Bodies required
to carry on its business in each jurisdiction in which its business is now and
proposed to be conducted (except where the failure to have any such licenses,
authorizations, consents and approvals would not individually or in the
aggregate reasonably be expected to have a Material Adverse Effect) and (iv) is
duly qualified to do business and is in good standing in every other
jurisdiction in which the nature of its business requires it to be so qualified,
except where the failure to be so qualified or in good standing would not
reasonably be expected to have a Material Adverse Effect.
     (b) Authorization; No Contravention. The execution, delivery and
performance by it of this Agreement, the Second Tier Agreement and the other
Transaction Documents to which it is a party (i) are within its corporate or
limited liability company powers, (ii) have been duly authorized by all
necessary corporate or limited liability company action, (iii) require no action
by or in respect of, or filing with, any Official Body or official thereof
(except as contemplated by this Agreement, (iv) do not contravene or constitute
a default under (A) its organizational documents, (B) any Law applicable to it,
(C) any provision of any indenture, agreement or other instrument evidencing
material Indebtedness to which it is a party or by which any of its property may
be bound or (D) any order, writ, judgment, award, injunction, decree or other
instrument binding on or affecting it or its property except, with respect to
clauses (B), (C) and (D) above, to the extent the contravention or default under
such Law, contractual restriction, order, writ, judgment, award, injunction,
decree or other instrument would not reasonably be expected to have a Material
Adverse Effect, or (v) result in the creation or imposition of any Adverse Claim
upon or with respect to its property (except as contemplated hereby).
     (c) Binding Effect. Each of this Agreement and the other Transaction
Documents to which it is a party have been duly executed and delivered and
constitute its legal, valid and binding obligation, enforceable against it in
accordance with their terms, subject to applicable bankruptcy, insolvency,
moratorium or other similar laws affecting the rights of creditors generally
(whether at law or equity).
     (d) Preference; Voidability. The SPV shall have given reasonably equivalent
value to each Originator in consideration for the transfer to the SPV of the
Conveyed Receivables and

10



--------------------------------------------------------------------------------



 



Related Assets from such Originator, and each such transfer shall not have been
made for or on account of an antecedent debt owed by any Originator to the SPV
and no such transfer is or may be voidable under any section of the Bankruptcy
Code.
     (e) Compliance with Applicable Laws; Licenses, etc.
     (A) It is in compliance in all material respects with the requirements of
all applicable laws, rules, regulations, and orders of all Official Bodies
(including, without limitation, the Federal Consumer Credit Protection Act, as
amended, Regulation Z of the Board of Governors of the Federal Reserve System,
as amended, laws, rules and regulations relating to usury, truth in lending,
fair credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy and all other consumer laws, rules and
regulations applicable to the Conveyed Receivables), a breach of any of which,
individually or in the aggregate, would be reasonably likely to have a Material
Adverse Effect.
     (B) It has not failed to obtain any licenses, permits, franchises or other
governmental authorizations necessary to the ownership of its properties or to
the conduct of its business (including, without limitation, any registration
requirements or other actions as may be necessary in any applicable jurisdiction
in connection with the ownership of the Contracts or the Conveyed Receivables
and other related assets), which violation or failure to obtain would be
reasonably likely to have a Material Adverse Effect.
     SECTION 5.2 Originators’ Additional Representations and Warranties. Each
Originator represents and warrants to the SPV, as to itself only, that, on the
Initial Purchase Date and on each Subsequent Purchase Date:
     (a) Perfection; Good Title. Immediately preceding each Purchase hereunder,
each Originator is the owner of all of the Conveyed Receivables and all Related
Assets to be sold by it pursuant to such Purchase, free and clear of all Adverse
Claims (other than any Adverse Claim arising hereunder or under the Second Tier
Agreement). The representations set forth on Schedule III are true and correct
as applied to each Originator. This Agreement constitutes a valid sale, transfer
and assignment of the Conveyed Receivables and Related Assets to the SPV and,
upon each Purchase, the SPV shall acquire a valid and enforceable perfected
first priority ownership interest or a first priority perfected security
interest in each Conveyed Receivable and all of the Related Assets that exist on
the date of such Purchase, with respect thereto, free and clear of any Adverse
Claim (other than pursuant to this Agreement or the Second Tier Agreement).
     (b) Accuracy of Information. All factual information (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of the SPV, the
Servicer, the Originator or Greif, Inc. or any of their Subsidiaries or
Affiliates in writing to any Investor, Managing Agent or the Agent (including,
without limitation, all information contained in the Transaction Documents) for
purposes of or in connection with this Agreement or any transaction contemplated
herein is, and all other such factual information (taken as a whole) hereafter
furnished by or on behalf of the SPV, the Servicer, the Originator or Greif,
Inc. or any of their Subsidiaries or Affiliates in

11



--------------------------------------------------------------------------------



 



writing to any Investor, Managing Agent or the Agent for purposes of or in
connection with this Agreement or any transaction contemplated herein, when
taken as a whole, do not contain as of the date furnished any untrue statement
of material fact or omit to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not misleading. The SPV, the Servicer, the Originator and
Greif, Inc. and any of their Subsidiaries or Affiliates have disclosed to each
Investor, each Managing Agent and the Agent (a) all agreements, instruments and
corporate or other restrictions to which SPV, the Servicer, the Originator or
Greif, Inc. or any of their Subsidiaries or Affiliates is subject, and (b) all
other matters known to any of them, that individually or in the aggregate with
respect to (a) and (b) above, would reasonably be expected to result in a
Material Adverse Effect.
     (c) Tax Status. Each of the Originators has (i) timely filed all tax
returns (federal, state and local) required to be filed by it and (ii) paid or
made adequate provision for the payment of all taxes, assessments and other
material governmental charges, other than those taxes, assessments, or charges
that are being contested in good faith through appropriate proceedings and for
which adequate reserves in accordance with GAAP have been provided and (b) to
the extent that the failure to do so would not reasonably be expected to result
in a Material Adverse Effect.
     (d) Action, Suits. It is not in violation of any order of any Official
Body. Except as set forth in Schedule 4.1(g) to the Second Tier Agreement, there
are no actions, suits or proceedings pending or, to the best knowledge of the
SPV, threatened (i) against the SPV, the Servicer, any Originator or Greif, Inc.
or any of their Subsidiaries or Affiliates challenging the validity or
enforceability of any material provision of any Transaction Document, or
(ii) that would reasonably be expected to have a Material Adverse Effect.
     (e) Use of Proceeds. No proceeds of any Purchase hereunder shall be used by
an Originator (i) to acquire any security in any transaction which is subject to
Section 13 or 14 of the Securities Exchange Act of 1934, (ii) to acquire any
equity security of a class which is registered pursuant to Section 12 of such
Act or (iii) for any other purpose that violates applicable Law, including
Regulation U of the Federal Reserve Board.
     (f) Principal Place of Business; Chief Executive Office; Location of
Records. The principal place of business, chief executive office and the offices
where each Originator keeps all its Records, are located at the address(es)
described on Schedule I or such other locations notified to the SPV in
accordance with Section 6.3(g) in jurisdictions where all action required by
Section 4.3 has been taken and completed.
     (g) Subsidiaries; Tradenames, Etc. As of the date hereof, no Originator
has, within the last five (5) years, operated under any tradename other than its
legal name, and, within the last five (5) years, no Originator has changed its
name, merged with or into or consolidated with any other Person or been the
subject of any proceeding under the Bankruptcy Code. Schedule I lists the
correct Federal Employer Identification Number of each Originator.
     (h) Nature of Receivables. Each Conveyed Receivable is an Eligible
Receivable. On the Purchase Date of any Conveyed Receivable by the SPV
hereunder, no Originator has any knowledge of any fact (including any defaults
by the Obligor thereunder on any other Conveyed

12



--------------------------------------------------------------------------------



 



Receivable represented by it to be an Eligible Receivable) that would cause it
or should have caused it to expect any payments on such Receivable not to be
paid in full when due; provided, however, that any such Receivables may be
subject to historical delinquency or default issues to the same extent as other
previous receivables of such Originator.
     (i) Credit and Collection Policy. Each Originator has at all times complied
in all material respects with the Credit and Collection Policy with regard to
each Eligible Receivable.
     (j) Material Adverse Effect. On and since the Closing Date there has been
no Material Adverse Effect.
     (k) No Termination Event. No event has occurred and is continuing and no
condition exists which constitutes a Termination Event or a Potential
Termination Event as applied to any Originator.
     (l) Not an Investment Company or Holding Company. No Originator is, or is
controlled by, an “investment company” within the meaning of the Investment
Company Act of 1940, or such Originator is exempt from all provisions of such
act.
     (m) ERISA. Except as, in the aggregate, would not reasonably be expected to
have a Material Adverse Effect, no steps have been taken by any Person to
terminate any Pension Plan the assets of which are not sufficient to satisfy all
of any Originator’s benefit liabilities (as determined under Title IV of ERISA),
no contribution failure has occurred or is expected to occur with respect to any
Pension Plan sufficient to give rise to a lien under Section 302(f) of ERISA,
and each Pension Plan has been administered in all material respects in
compliance with its terms and applicable provision of ERISA and the Code.
     (n) Blocked Accounts. The names and addresses of all the Blocked Account
Banks, together with the account numbers of the Blocked Accounts at such Blocked
Account Banks, are specified in Schedule II (or at such other Blocked Account
Banks and/or with such other Blocked Accounts as have been notified to the SPV
and each Managing Agent and for which Blocked Account Agreements have been
executed in accordance with Section 6.3(g) and delivered to the Servicer and the
Agent). All Blocked Accounts are subject to Blocked Account Agreements. All
Obligors have been instructed to make payment to a Blocked Account; provided
that if cash or cash proceeds other than Collections on Receivables are
deposited into a Blocked Account (the “Excluded Amounts”), such Excluded Amounts
shall not comprise a part of the Related Assets, and the SPV shall have no
right, title or interest in any such Excluded Amounts.
     (o) Bulk Sales. No transaction contemplated hereby or by the Second Tier
Agreement requires compliance with any bulk sales act or similar law.
     (p) Nonconsolidation. Each Originator shall take all actions required to
maintain SPV’s status as a separate legal entity, including (i) not holding the
SPV out to third parties as other than an entity with assets and liabilities
distinct from such Originator and such Originator’s other Subsidiaries; (ii) not
holding itself out to be responsible for any Indebtedness of the SPV or, other
than by reason of owning membership interests of the SPV, for any decisions or
actions

13



--------------------------------------------------------------------------------



 



relating to the SPV; (iii) having separate financial statements for the SPV,
which may be consolidated under the financial statements of Greif, Inc.;
(iv) taking such other actions as are necessary on its part to ensure that all
corporate and limited liability company procedures required by its and the SPV’s
respective organizational documents are duly and validly taken; (v) keeping
correct and complete records and books of account and corporate minutes; and
(vi) not acting in any manner that could foreseeably mislead others with respect
to the SPV’s separate identity. In addition to the foregoing, each Originator
shall take the following actions:
     (A) maintain company records and books of account separate from those of
the SPV;
     (B) continuously maintain as official records the resolutions, agreements
and other instruments underlying the transactions described in this Agreement;
     (C) maintain an arm’s-length relationship with the SPV and shall not hold
itself out as being liable for any Indebtedness of the SPV;
     (D) keep its assets and its liabilities wholly separate from those of the
SPV;
     (E) not mislead third parties by conducting or appearing to conduct
business on behalf of the SPV or expressly or impliedly representing or
suggesting that such Originator is liable or responsible for any Indebtedness of
the SPV or that the assets of such Originator are available to pay the creditors
of the SPV;
     (F) at all times have stationery and other business forms and a mailing
address and telephone number separate from those of the SPV;
     (G) at all times limit its transactions with the SPV only to those
expressly permitted hereunder or under any other Transaction Document; and
     (H) comply in all material respects with (and cause to be true and correct
in all material respects) each of the facts and assumptions relating to it
contained in the opinion(s) of Vorys, Sater, Seymour and Pease LLP, delivered
pursuant to Section 5.1(l) of the Second Tier Agreement.
     SECTION 5.3 Notice of Breach. Upon discovery by an Originator of a breach
of any of the representations and warranties made by it in Sections 5.1 and 5.2,
the Originator shall give prompt written notice to the SPV within three
(3) Business Days of such discovery.
ARTICLE VI
COVENANTS
     SECTION 6.1 Mutual Covenants. At all times from the date hereof to the
Final Payout Date, each Originator and the SPV shall:
     (a) Compliance with Laws, Etc. Comply in all material respects with all
Laws to which it or its respective properties may be subject, and preserve and
maintain its corporate or

14



--------------------------------------------------------------------------------



 



limited liability company existence, rights, franchises, qualifications and
privileges, except to the extent any non-compliance would not reasonably be
expected to have a Material Adverse Effect.
     (b) Reporting Requirements. Provide periodic financial statements,
information and reports as reasonably requested by the other party. All such
statements, information and reports shall be true and accurate in all material
respects.
     (c) Separate Business; Nonconsolidation. Not take any action that is
inconsistent with the terms of Sections 6.1(k)(i) or 6.1(l) of the Second Tier
Agreement or Section 5.2(p) hereof.
     (d) Solvency of SPV. In the case of the SPV, ensure that (i) the fair value
of the assets of the SPV, at a fair valuation, will, at all times prior to the
Final Payout Date, exceed its debts and liabilities, subordinated, contingent or
otherwise; (ii) the present fair saleable value of the property of the SPV, at
all times prior to the Final Payout Date, will be greater than the amount that
will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the SPV will, at all times prior
to the Final Payout Date, be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the SPV will not, at any time prior to the Final
Payout Date, have unreasonably small capital with which to conduct the business
in which it is engaged as such business is now conducted and is proposed to be
conducted.
     SECTION 6.2 Affirmative Covenants of the Originator. At all times from the
date hereof to the Final Payout Date:
     (a) Conduct of Business; Ownership. Each Originator shall continue to
engage in business of the same general type as now conducted by them (including
businesses reasonably related or incidental thereto) and do all things necessary
to remain duly organized, validly existing and in good standing in its
jurisdiction of formation and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect. The SPV shall at all times be a wholly-owned Subsidiary of the
Originators, each of which at all times must be a direct or indirect Subsidiary
of Greif, Inc.
     (b) Furnishing of Information and Inspection of Records. Each Originator
shall furnish to the SPV or any Managing Agent from time to time such
information with respect to the Related Assets as the SPV or such Managing Agent
may reasonably request, including listings identifying the Obligor and the
Unpaid Balance for each Receivable. Each Originator shall, at any time and from
time to time during regular business hours upon reasonable notice (which shall
be at least 2 Business Days), as requested by the SPV or any Managing Agent,
permit the SPV or such Managing Agent, or their respective agents or
representatives, (i) to examine and make copies of and take abstracts from all
books, records and documents (including computer tapes and disks) relating to
the Conveyed Receivables or other Related Assets, including the related
Contracts and (ii) to visit the offices and properties of such Originator for
the purpose of examining such materials described in clause (i), and to discuss
matters relating to the Conveyed Receivables, the Related Assets or such
Originator’s performance hereunder, under the Contracts and under the other
Transaction Documents to which such Person is a party

15



--------------------------------------------------------------------------------



 



with any of the officers, directors, employees or independent public accountants
of such Originator having knowledge of such matters (but only in the presence of
a Responsible Officer of the SPV); provided that unless a Termination Event or
Potential Termination Event shall have occurred and be continuing, the
Originator shall not be required to reimburse the reasonable expenses of more
than one (1) such visit per calendar year.
     (c) Keeping of Records and Books of Account. Each Originator shall maintain
and implement administrative and operating procedures (including an ability to
recreate records evidencing Conveyed Receivables and related Contracts in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, computer tapes, disks, records and other information
reasonably necessary or advisable for the collection of all Conveyed Receivables
(including records adequate to permit the daily identification of each new
Conveyed Receivable and all Collections of and adjustments to each existing
Conveyed Receivable). Each Originator shall give the SPV and the Agent prompt
notice of any material change in its administrative and operating procedures
referred to in the previous sentence (and the Agent will promptly forward such
notice to each Managing Agent).
     (d) Performance and Compliance with Conveyed Receivables, Contracts and
Credit and Collection Policy. Each Originator shall (i) at its own expense,
timely and fully perform and comply with all material provisions, covenants and
other promises required to be observed by it under the Contracts related to the
Conveyed Receivables in accordance with the Credit and Collection Policy; and
(ii) timely and fully comply in all material respects with the Credit and
Collection Policy in regard to each Conveyed Receivable and the related
Contract.
     (e) Notice of Agent’s Interest. In the event that any Originator shall sell
or otherwise transfer any interest in accounts receivable or any other financial
assets (other than as contemplated by the Transaction Documents), any computer
tapes or files or other documents or instruments provided by such Originator in
connection with any such sale or transfer shall disclose the SPV’s ownership of
the Conveyed Receivables and the Agent’s interest therein.
     (f) Collections. The Originators have instructed, or shall instruct, all
Obligors to cause all Collections to be deposited directly to a Blocked Account
or to post office boxes to which only Blocked Account Banks have access and
shall instruct the Blocked Account Banks to cause all items and amounts relating
to such Collections received in such post office boxes to be removed and
deposited into a Blocked Account on a daily basis.
     (g) Collections Received. Each Originator shall hold in trust, and deposit,
promptly, but in any event not later than two (2) Business Days following its
receipt thereof, to a Blocked Account all Collections received by it from time
to time.
     (h) Blocked Accounts. Each Blocked Account shall at all times be subject to
a Blocked Account Agreement.
     (i) Sale Treatment. No Originator shall treat the transactions contemplated
by this Agreement in any manner other than as a sale or contribution (as
applicable) of Conveyed Receivables by such Originator to the SPV, except to the
extent that such transactions are not recognized on account of consolidated
financial reporting in accordance with GAAP or are

16



--------------------------------------------------------------------------------



 



disregarded for tax purposes. In addition, each Originator shall disclose (in a
footnote or otherwise) in all of its financial statements (including any such
financial statements consolidated with any other Person’s financial statements)
the existence and nature of the transaction contemplated hereby and the interest
of the SPV in the Conveyed Receivables and Related Assets.
     (j) Ownership Interest, Etc. Each Originator shall, at its expense, take
all action necessary or desirable to establish and maintain a valid and
enforceable ownership or first priority perfected security interest in the
Conveyed Receivables, the associated Related Assets and proceeds with respect
thereto, in each case free and clear of any Adverse Claim, in favor of the SPV,
including taking such action to perfect, protect or more fully evidence the
interest of the SPV and the Agent, as the Agent may request.
     (k) Perfection Covenants. Each of the Originators shall comply with each of
the covenants set forth in Schedule III to this Agreement which are incorporated
herein by reference.
     (l) Information for Servicer Report. Each Originator shall promptly deliver
any information, documents, records or reports with respect to the Conveyed
Receivables that the SPV shall require to complete the Servicer Report pursuant
to Section 2.8 of the Second Tier Agreement.
     SECTION 6.3 Negative Covenants of the Originator. At all times from the
date hereof to the Final Payout Date, unless the Majority Investors shall
otherwise consent in writing:
     (a) No Sales, Liens, Etc. Except as otherwise provided herein and in the
Second Tier Agreement, no Originator shall sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon (or the filing of any financing statement) or with respect to (A) any
of the Conveyed Receivables or Related Assets, or (B) any proceeds of inventory
or goods, the sale of which may give rise to a Receivable, or assign any right
to receive income in respect thereof.
     (b) No Extension or Amendment of Receivables. Except as otherwise permitted
in Section 7.2 of the Second Tier Agreement, no Originator shall extend, amend
or otherwise modify the terms of any Conveyed Receivable, or amend, modify or
waive any term or condition of any Contract related thereto.
     (c) No Change in Business or Credit and Collection Policy. No Originator
shall make any change in the character of its business or in the Credit and
Collection Policy, which change would, in either case, materially impair the
collectability of any Eligible Receivable or reasonably be expected to have a
Material Adverse Effect.
     (d) No Mergers, Etc. No Originator shall consolidate or merge with or into,
or sell, lease or transfer all or substantially all of its assets to, any other
Person, unless (i) no Termination Event would be expected to occur as a result
of such transaction and (ii) such Person executes and delivers to the Agent and
each Managing Agent an agreement by which such Person assumes the obligations of
the applicable Originator hereunder and under the other Transaction Documents to
which it is a party, or confirms that such obligations remain

17



--------------------------------------------------------------------------------



 



enforceable against it, together with such certificates and opinions of counsel
as the Agent or any Managing Agent may reasonably request.
     (e) Change in Payment Instructions to Obligors. No Originator shall add or
terminate any bank as a Blocked Account Bank or any account as a Blocked Account
to or from those listed in Schedule II or make any change in its instructions to
Obligors regarding payments to be made to any Blocked Account, unless (i) such
instructions are to deposit such payments to another existing Blocked Account or
to the Collection Account or (ii) the SPV and the Agent shall have received
written notice of such addition, termination or change at least thirty (30) days
prior thereto and the SPV and the Agent shall have received a Blocked Account
Agreement executed by each new Blocked Account Bank or an existing Blocked
Account Bank with respect to each new Blocked Account reasonably acceptable to
the SPV and the Agent, as applicable.
     (f) Deposits to Blocked Accounts. No Originator shall deposit or otherwise
credit, or cause or permit to be so deposited or credited, any Excluded Amounts
to the Collection Account. If Excluded Amounts (including any inadvertent
deposits) are deposited into any Blocked Account, the applicable Originator(s)
will promptly identify such Excluded Amounts for segregation and removal from
such Blocked Account. Other than as permitted in the foregoing sentence, no
Originator will, or will permit any other Person to, commingle Collections or
other funds to which the SPV or any other Secured Party is entitled with any
other Excluded Amounts.
     (g) Change of Name, Etc. No Originator shall change its name, identity or
structure (including pursuant to a merger) or the location of its jurisdiction
or formation or any other change which could render any UCC financing statement
filed in connection with this Agreement or any other Transaction Document to
become “seriously misleading” under the UCC, unless at least thirty (30) days
prior to the effective date of any such change the Originator delivers to the
SPV, the Agent and each Managing Agent (i) such documents, instruments or
agreements, executed by the applicable Originator(s) as are necessary to reflect
such change and to continue the perfection of the SPV’s and the Agent’s
ownership interests or security interests in the Conveyed Receivables and
Related Assets and (ii) if necessary, new or revised Blocked Account Agreements
executed by the Blocked Account Banks which reflect such change and enable the
Agent to continue to exercise its rights contained in Section 7.3 of the Second
Tier Agreement.
     (h) Amendment of this Agreement. None of the Originators shall amend,
modify or supplement this Agreement or waive any provision hereof, in each case
except with the prior written consent of the Majority Investors; nor shall any
Originator take any other action under this Agreement that would reasonably be
expected to result in a material adverse effect on the Agent, any Managing Agent
or any Investor.
ARTICLE VII
TERM AND TERMINATION
     SECTION 7.1 Term. This Agreement shall commence as of the Closing Date and
shall continue in full force and effect until the earliest of (a) the date after
the Final Payout Date designated by the SPV or the Originators as the
termination date at any time following sixty (60) day’s written notice to the
other (with a copy thereof to the Agent) or (b) the occurrence of the

18



--------------------------------------------------------------------------------



 



Termination Date (any such date being a “Purchase Termination Date”); provided
that the occurrence of the Purchase Termination Date pursuant to this
Section 7.1 shall not discharge any Person from any obligations incurred prior
to the Purchase Termination Date, including any obligations to make any payments
with respect to the interest of the SPV in any Receivable sold prior to the
Purchase Termination Date; and provided further that (i) the rights and remedies
of the SPV with respect to any representation and warranty made or deemed to be
made by any Originator pursuant to this Agreement, (ii) the indemnification and
payment provisions of Article VIII, and (iii) the agreements set forth in
Sections 2.2, 2.3, 2.4 and 9.9 shall survive any termination of this Agreement.
     SECTION 7.2 Effect of Purchase Termination Date. Following the occurrence
of the Purchase Termination Date pursuant to Section 7.1, no Originator shall
sell to, and the SPV shall not purchase from any Originator, any Receivables or
Related Assets. No termination or rejection or failure to assume the executory
obligations of this Agreement in any Event of Bankruptcy with respect to any
Originator or the SPV shall be deemed to impair or affect the obligations
pertaining to any executed sale or executed obligations, including
pre-termination breaches of representations and warranties by any Originator or
the SPV. Without limiting the foregoing, prior to the Purchase Termination Date,
the failure of any Originator to deliver computer records of any Conveyed
Receivables or any reports regarding any Conveyed Receivables shall not render
such transfer or obligation executory, nor shall the continued duties of the
parties pursuant to Article IV or Section 8.1 render an executed sale executory.
ARTICLE VIII
INDEMNIFICATION
     SECTION 8.1 Indemnities by the Originator. Without limiting any other
rights which the Originator Indemnified Parties may have hereunder or under
applicable Law, each Originator hereby agrees, jointly and severally, to
indemnify the SPV and its successors, transferees and assigns and all officers,
directors, shareholders, controlling persons, employees, counsel and other
agents of any of the foregoing (collectively, “Originator Indemnified Parties”)
from and against any and all damages, losses, claims, liabilities, costs and
expenses, including reasonable attorneys’ fees (which attorneys may be employees
of any Originator Indemnified Party) and disbursements (all of the foregoing
being collectively referred to as “Originator Indemnified Amounts”) awarded
against or incurred by any of them in any action or proceeding between any
Originator and any of the Originator Indemnified Parties or between any of the
Originator Indemnified Parties and any third party, in each case arising out of
or as a result of this Agreement, the other Transaction Documents, the ownership
or maintenance, either directly or indirectly, by the SPV or any other
Originator Indemnified Party of any interest in any Conveyed Receivable and
Related Assets or any of the other transactions contemplated hereby or thereby,
excluding, however, (i) Originator Indemnified Amounts to the extent resulting
from gross negligence or willful misconduct on the part of such Originator
Indemnified Party or (ii) recourse for uncollectible Receivables, or (iii) any
Excluded Taxes. Without limiting the generality of the foregoing, each
Originator shall indemnify each Originator Indemnified Party for Originator
Indemnified Amounts relating to or resulting from:
     (a) any representation or warranty made by any Originator or any officers
of any Originator under or in connection with this Agreement, any of the other
Transaction Documents,

19



--------------------------------------------------------------------------------



 



any Servicer Report or any other information or report delivered by any
Originator pursuant hereto, or pursuant to any of the other Transaction
Documents which shall have been incomplete, false or incorrect in any respect
when made or deemed made;
     (b) the failure by any Originator to comply with any applicable Law with
respect to any Receivable or the related Contract, or the nonconformity of any
Conveyed Receivable or the related Contract with any such applicable Law;
     (c) the failure to vest and maintain vested in the SPV a first priority,
perfected ownership interest in the Conveyed Receivables and Related Assets,
free and clear of any Adverse Claim;
     (d) the failure by any Originator, following a request from the Agent, to
file, or any delay in filing, financing statements, continuation statements, or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any of the Conveyed
Receivables and Related Assets;
     (e) any dispute, claim, offset or defense (other than discharge in
bankruptcy) or as a result of the uncollectibility of any Receivable) of the
Obligor to the payment of any Conveyed Receivable (including a defense based on
such Receivable or the related Contract not being the legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of merchandise or services related to
such Receivable or the furnishing or failure to furnish such merchandise or
services, or from any breach or alleged breach of any provision of the Conveyed
Receivables or the related Contracts restricting assignment of any Conveyed
Receivables;
     (f) any failure of any Originator to perform its duties or obligations in
accordance with the provisions hereof;
     (g) any products liability claim or personal injury or property damage suit
or other similar or related claim or action of whatever sort arising out of or
in connection with merchandise or services which are the subject of any Conveyed
Receivable;
     (h) the transfer to the SPV of an interest in any Receivable other than an
Eligible Receivable;
     (i) the failure by any Originator to comply with any term, provision or
covenant contained in this Agreement or any of the other Transaction Documents
to which it is a party or to perform any of its respective duties or obligations
under the Conveyed Receivables or related Contracts;
     (j) the failure of any Originator to pay when due any sales, excise or
personal property taxes payable in connection with any of the Conveyed
Receivables;
     (k) any repayment by any Originator Indemnified Party of any amount
previously distributed in reduction of Net Investment which such Originator
Indemnified Party believes in good faith is required to be made;

20



--------------------------------------------------------------------------------



 



     (l) the commingling by any Originator of Collections at any time with any
other funds;
     (m) any investigation, litigation or proceeding related to this Agreement,
any of the other Transaction Documents, the use of proceeds of purchases by any
Originator, the ownership of the Asset Interest, or any Conveyed Receivable or
Related Asset;
     (n) failure of any Blocked Account Bank to remit any amounts held in the
Blocked Accounts or any related lock-boxes pursuant to the instructions of the
Servicer, the SPV, any Originator or the Agent (to the extent such Person is
entitled to give such instructions in accordance with the terms hereof, of the
Second Tier Agreement and of any applicable Blocked Account Agreement) whether
by reason of the exercise of set-off rights or otherwise;
     (o) any inability to obtain any judgment in or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of any Originator to qualify to do business or file any notice of
business activity report or any similar report;
     (p) any attempt by any Person to void, rescind or set-aside any transfer by
any Originator to the SPV of any Conveyed Receivable or Related Assets under
statutory provisions or common law or equitable action, including any provision
of the Bankruptcy Code or other insolvency law;
     (q) any action taken by any Originator or the Servicer (if the Servicer is
an Affiliate or designee of an Originator) in the enforcement or collection of
any Conveyed Receivable (unless such action was directed by the Agent or the
Investors in bad faith or with gross negligence or willful misconduct);
     (r) the use of the proceeds of any Purchase hereunder; or
     (s) any and all amounts paid or payable by the SPV pursuant to
Sections 9.3, 9.4 or 9.5 of the Second Tier Agreement.
ARTICLE IX
MISCELLANEOUS PROVISIONS
     SECTION 9.1 Waivers; Amendments. (a) No failure or delay on the part of the
SPV in exercising any power, right or remedy under this Agreement shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy. The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law.
     (b) Any provision of this Agreement may be amended or waived if, but only
if, such amendment or waiver is in writing and is signed by each of the parties
hereto and consented to in writing by the Agent.

21



--------------------------------------------------------------------------------



 



     SECTION 9.2 Notices. All communications and notices provided for hereunder
shall be provided in the manner described in Section 11.3 of the Second Tier
Agreement.
     SECTION 9.3 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW).
     SECTION 9.4 Integration. This Agreement contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire Agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
     SECTION 9.5 Severability of Provisions. If any one or more of the
provisions of this Agreement shall for any reason whatsoever be held invalid,
then such provisions shall be deemed severable from the remaining provisions of
this Agreement and shall in no way affect the validity or enforceability of such
other provisions.
     SECTION 9.6 Counterparts; Facsimile Delivery. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Delivery by facsimile of an executed signature page of this Agreement
shall be effective as delivery of an executed counterpart hereof.
     SECTION 9.7 Successors and Assigns; Binding Effect. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns and shall also inure to the benefit of the parties to the
Second Tier Agreement and their respective successors and assigns; provided that
none of the Originators nor the SPV may assign any of its rights or delegate any
of its duties hereunder or under any of the other Transaction Documents to which
it is a party without the prior written consent of each Managing Agent. Each
Originator acknowledges that the SPV’s rights under this Agreement may be
assigned to the Agent, on behalf of the Investors, under the Second Tier
Agreement and consents to such assignment and to the exercise of those rights
directly by the SPV, to the extent permitted by the Second Tier Agreement.
     SECTION 9.8 Costs, Expenses and Taxes. In addition to its obligations under
Section 8.1, each Originator agrees to pay on demand (a) all costs and expenses
(including attorneys’, accountants’ and other third parties’ fees and expenses,
any filing fees and expenses incurred by officers or employees of the SPV or its
assigns) incurred by the SPV and its assigns in connection with the enforcement
of, or any actual or claimed breach of, this Agreement, including the reasonable
attorneys’ fees and expenses incurred in connection with the foregoing or in
advising such Persons as to their respective rights and remedies under this
Agreement in connection with any of the foregoing and (b) all stamp and other
taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing and recording of this Agreement, other than taxes
based upon income.

22



--------------------------------------------------------------------------------



 



     SECTION 9.9 No Proceedings; Limited Recourse. Each Originator covenants and
agrees, for the benefit of the parties to the Second Tier Agreement, that it
shall not institute against SPV, or join any other Person in instituting against
SPV, any proceeding of a type referred to in the definition of Event of
Bankruptcy until one (1) year and one (1) day after the Final Payment Date. In
addition, all amounts payable by the SPV to an Originator pursuant to this
Agreement shall be payable solely from funds available for that purpose pursuant
to Section 2.14 of the Second Tier Agreement.
     SECTION 9.10 Further Assurances. The SPV and each Originator agree to do
and perform, from time to time, any and all acts and to execute any and all
further instruments required or reasonably requested by the other party more
fully to effect the purposes of this Agreement.
[SIGNATURES FOLLOW]

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the SPV and each Originator have caused this Sale
Agreement to be duly executed by their respective officers as of the day and
year first above written.

              GREIF PACKAGING LLC,     as an Originator
 
       
 
  By:   /s/ Donald S. Huml
 
  Name:   Donald S. Huml
 
       
 
  Title:   Executive Vice President and
Chief Financial Officer
 
       
 
            GREIF RECEIVABLES FUNDING LLC,     as the SPV
 
       
 
  By:   /s/ John K. Dieker
 
  Name:   John K. Dieker
 
       
 
  Title:    
 
       

Acknowledged and Consented to:
GREIF, INC.,

     
By:
  /s/ Donald S. Huml
Name:
  Donald S. Huml
 
   
Title:
  Executive Vice President and
Chief Financial Officer 
 
   

Sale Agreement







--------------------------------------------------------------------------------



 



SCHEDULE I
ORIGINATOR INFORMATION
Actions, Suits, Litigation or Proceedings:
None
Principal Place of Business:
Greif Packaging LLC:
425 Winter Road
Delaware, OH 43015
Chief Executive Office:
Greif Packaging LLC:
425 Winter Road
Delaware, OH 43015
Location of Records:
Greif Packaging LLC:
425 Winter Road
Delaware, OH 43015
Tradenames:
Greif Packaging LLC:
Greif
Greif Industrial Packaging & Services LLC
Greif Containers, Inc.
Federal Employer Identification Number:
Greif Packaging LLC:
36-3268123



Schedule I-1



--------------------------------------------------------------------------------



 



SCHEDULE II
BLOCKED ACCOUNT BANKS AND ACCOUNT INFORMATION

              Bank Name & Address   Type of Account   Account / ABA Nos.  
Lockbox Address (PO Box & Street)
JPM Morgan — 550 W. Van Buren St, 14th Floor,
  Collection   Acct
# 323414842   Greif
Chicago, IL 60607
      LBX# 88911   P.O. Box 88911
Description — Great Lakes
      ABA# 021000021   Chicago, IL 60695-1879
JPM Morgan — 550 W. Van Buren St, 14th Floor,
  Collection   Acct# 323414850   Greif
Chicago, IL 60607
      LBX # 88908   P.O. Box 88908
Description — Massillon Bank Account
      ABA# 021000021   Chicago, IL 60695-1879
JPM Morgan — 550 W. Van Buren St, 14th Floor,
  Collection   Acct# 323414559   Greif
Chicago, IL 60607
      LBX # 88879   P.O. Box 88879
Description — Greif Corporate Bank Account
      LBX# 532416   Chicago, IL 60695-1879
 
      ABA# 021000021    
 
          Greif
 
          P.O. Box 532416
 
          Atlanta, GA 303532416
JPM Morgan — 550 W. Van Buren St, 14th Floor,
  Collection   Acct# 304234117   Greif
Chicago, IL 60607
      LBX # 88209   P.O. Box 88209
Description — CorrChoice Bank Account
      LBX# 533035   Chicago, IL 60695-1879
 
      ABA# 021000021    
 
          Greif
P.O. Box 533035
Atlanta, GA 303532416
JPM Morgan — 550 W. Van Buren St, 14th Floor,
  Concentration   Acct# 323414397    
Chicago, IL 60607
      ABA# 021000021    
Description — Greif Receivables Funding Conc.
           

Schedule II-1



--------------------------------------------------------------------------------



 



SCHEDULE III
PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS
     In addition to the representations, warranties and covenants contained in
this Agreement, each Originator hereby represents, warrants, and covenants as
follows:
General
     1. The First Tier Agreement creates a valid and continuing security
interest (as defined in UCC Section 9-102) in the Conveyed Receivables and
Related Assets in favor of the SPV, which security interest is prior to all
other Adverse Claims, and is enforceable as such as against creditors of and
purchasers from the Originators.
     2. The Conveyed Receivables constitute “accounts” within the meaning of UCC
Section 9-102. The rights of the Originators under the First Tier Agreement
constitute “general intangibles” within the meaning of UCC Section 9-102.
     3. Each Originator has taken all steps necessary to perfect its security
interest against the applicable Obligors in the Conveyed Receivables and Related
Assets (if any) securing the Conveyed Receivables.
Creation
     4. Immediately prior to the transfer and assignment herein contemplated,
each Originator had good title to the Conveyed Receivables transferred by it to
the SPV under the First Tier Agreement, and was the sole owner thereof, free and
clear of all Adverse Claims and, upon the transfer thereof, the SPV shall have
good title to such Conveyed Receivables, and will (i) be the sole owner thereof,
free and clear of all liens, encumbrances, security interests, and rights of
others, or (ii) have a first priority security interest in such Conveyed
Receivables, and the transfer or security interest has been perfected under the
UCC. No Originator has taken any action to convey any right to any Person that
would result in such Person having a right to payments due under the Conveyed
Receivables, except as contemplated by the First Tier Agreement and the other
Transaction Documents.
Perfection
     5. Each Originator has taken or will have taken all steps reasonably
necessary to assist the SPV to cause, within ten (10) days after the effective
date of the First Tier Agreement, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the sale of, or security interest in, the
Conveyed Receivables and the rights of the SPV under the First Tier Agreement
from SPV to the Agent.

SCHEDULE III-1



--------------------------------------------------------------------------------



 



Priority
     6. Other than the transfer of the Conveyed Receivables under the First Tier
Agreement, none of the Originators has pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Conveyed Receivables or
the Related Assets.
     7. None of the Originators has any knowledge of any judgment, ERISA or tax
lien filings against it which would reasonably be expected to have a Material
Adverse Effect.
     8. Notwithstanding any other provision of this Agreement or any other
Transaction Document, the Perfection Representations contained in this Schedule
shall be continuing, and remain in full force and effect until such time as all
obligations under the First Tier Agreement have been finally and fully paid and
performed.
     9. In order to evidence the interests of the SPV under the First Tier
Agreement, each Originator shall, from time to time, take such action, or
execute and deliver such instruments (other than filing financing statements) as
may be necessary (including such actions as are requested in writing by the
Agent) to maintain the SPV’s ownership interest and to maintain and perfect, as
a first-priority interest, the SPV’s security interest in the Conveyed
Receivables and the other Related Assets. The Originators shall, upon the
request of the Agent, from time to time and within the time limits established
by Law, prepare and present to the Agent for the Agent’s authorization and
approval all financing statements, amendments, continuations or other filings
necessary to continue, maintain and perfect as a first-priority interest the
SPV’s interest in the Conveyed Receivables and other Related Assets. The Agent’s
approval of such filings shall authorize the Originators to file such financing
statements under the UCC. Notwithstanding anything else in the Transaction
Documents to the contrary, the Originators shall not have any authority to file
a termination, partial termination, release, partial release, or any amendment
that deletes the name of a debtor or excludes collateral of any such financing
statements, without the prior written consent of the Agent.



SCHEDULE III-2



--------------------------------------------------------------------------------



 



SCHEDULE IV
LIST OF OBLIGORS OF RETAINED RECEIVABLES
None.

Schedule IV-1